Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “measuring the spatial distribution of the concentration of a substance or mixture of substances” in lines 1-3.  The disclosure as filed does not describe hour such a “spatial distribution of the concentration” is determined or measured or what constitutes such a spatial distribution, and therefore persons having ordinary skill in the art would not know how to perform this part of the method recited in claim 1.
Claims 2-18 are rejected by virtue of their claim dependency upon rejected claim 1.	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear in lines 3-4 as to what “the level in a fluid” means (it is not clear whether this is intended to be the level of a substance dissolved in the fluid or the level of the fluid present in a container, or something else).  
Claim 1 is also indefinite because of the numerous limitations recited that do not have proper antecedence:  “the spatial distribution” in lines 1-2, “the concentration” in line 2, “the level” in lines 3-4, “the intrinsic” in line 7, “the signal” in line 10.
Claim 1 is also unclear as to whether method step “d” is always performed since step “c” allows for the option that the intensity is obtained rather than the lifetime, but step “d” requires a lifetime for conversion.  Also, claim 1 is unclear how the “or” statement in line 1 should be interpreted.
Claims 2-18 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claims 5 and 6 recite similar limitations as claim 1, and so are unclear for the same kind of clarity problems as claim 1 and should be amended in a similar manner. Claims 5 and 6 are unclear how their preambles relate to parent claim 1.  Applicant my want to consider rewriting these as independent claims.
Claim 9 is not clear as to how “among others” in line 4 should be interpreted.
Claim 16 is unclear because of termed such as “the fuel” in line 2 and “the fuel tanks” in line 2 that lack proper antecedence.  Also, claim 15 is unclear how it relates to the method of parent claim 1.
Claims 17 and 18 refer to “a device according to claim [16 or 17]” in line one of each claim.  However, this is unclear since claim 16 and 17 are directed to methods of use instead of devices.
Claim 18 is also not clear as to how “preferably” in line 5 should be interpreted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references made of record disclose methods and devices for fluorescence measurement of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878